            Case 4:19-cv-05230-RMP                   ECF No. 75            filed 12/23/20     PageID.484 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                               FILED IN THE
                                                                                                                U.S. DISTRICT COURT
                                                                  for the_                                EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
            CHRISTOPHER JOHN CANNATA,
                                                                                                           Dec 23, 2020
                                                                                                                SEAN F. MCAVOY, CLERK
                                                                       )
                             Plaintiff                                 )
                                v.                                     )        Civil Action No. 4:19-CV-5230-RMP
                                                                       )
 RAO, DDS; JOANNE PHILLIPS, Physician’s Assistant,
                    et al.                                             )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                          recover from the
defendant (name)                                                                                                   the amount of
                                                                            dollars ($                ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of              % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The parties’ Stipulated Motion to Dismiss with prejudice, ECF No. 73, is GRANTED. Plaintiff’s Complaint is dismissed
’
              with prejudice and without fees or costs to any party.




This action was (check one):
’ tried by a jury with Judge                                                                            presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                            without a jury and the above decision
was reached.

✔
’ decided by Judge                   Rosanna Malouf Peterson                                     on a
      Stipulated Motion to Dismiss with prejudice, ECF No. 73.


Date: 12/23/2020                                                              CLERK OF COURT

                                                                               SEAN F. McAVOY

                                                                               s/ Lennie Rasmussen
                                                                                            (By) Deputy Clerk

                                                                               Lennie Rasmussen
